DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on July 8, 2022 has been considered.  Claims 1-12 are withdrawn from consideration.  Claims 13-18 are under consideration.  Claims 19-21 are new.  
Election/Restriction
See also the Requirement for Election/Restriction mailed on August 3, 2021.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-12, drawn to a heat exchanger.
Group II, claims 13-18, drawn to a method.
*NEW Group III, claims 19-21, drawn to a leaching autoclave system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a heat exchanger having at least one conduit passing through the heat exchanger, adapted for conveying fluid between an autoclave vessel and an external support system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skovmand et al. (WO 03/106123).  As shown in FIG. 1, Skovmand et al. discloses a heat exchanger 12 having at least one conduit passing through the heat exchanger for conveying a fluid (i.e., a gas or a condensate) between an autoclave vessel 2 and an external support system (i.e., a storage container 6).
Since applicant has already received an action on the merits for the invention of Group II, this invention has been constructively elected for prosecution on the merits.  Accordingly, Group I, claims 1-12, and Group III, claims 19-21, are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitations of “the fluid” (at line 4) and “fluid” (at line 10) are unclear because the recitations refer to a single fluid, but two different fluids-- “a leaching fluid and a pressurizing/venting fluid”-- are set forth in the claim (at line 2).
Regarding claim 14, the relationship between “a thermal exchange conduit” (at line 3) and “a first conduit” and “a second conduit” previously set forth in claim 13 is unclear.  As best understood from Applicant’s disclosure (see FIG. 2), the first conduit or the second conduit comprises the thermal exchange conduit 270 or 280.
The remaining claims are also rejected because they depend from a rejected base claim.
Response to Arguments
Applicant’s arguments filed on July 8, 2022 with respect to the rejection of claims 13-16 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Farr et al. (US 6,354,310) and the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Farr et al. in view of Skovmand et al. (WO 03/106123) have been fully considered.  
The amendment to claim 13 overcomes the rejections based on the prior art to Farr et al.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the prior art to Skovmand et al. (below), which is deemed to read on the amended claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skovmand et al. (WO 03/106123 A2).
Regarding claim 13, Skovmand et al. discloses a method of operating a leaching autoclave system (i.e., a method of operating a system including an autoclave 2, see FIG. 1; the system is considered a “leaching” autoclave system because turpentine is removed (a.k.a., leached) from the wooden objects 1; see page 4, lines 4-8; page 5, lines 29-31), comprising:
discharging a leaching fluid (i.e., as condensate 5 removed via the bottom of the autoclave 2) and a pressurizing/venting fluid (i.e., as gas removed via the top of the autoclave 2; the gas comprising a protective gas such as CO2 initially supplied to the autoclave 2, see page 3, lines 5-15, page 4, lines 29-31; or the gas comprising air supplied by a blower 10 for cooling the wooden objects 1 after the heat treatment operation) from an autoclave vessel 2 to a common fluid storage tank (i.e., a storage container 6) in an external support system through a heat exchanger 12 to reduce the temperature of the fluid (see page 5, lines 21-27; page 7, lines 1-3);
wherein the method comprises conveying the leaching fluid (i.e., the condensate 5) from the autoclave vessel 2 to the common storage tank 6 through a first conduit extending from the autoclave vessel 2 to the common storage tank 6 (i.e., where the “first conduit” is interpreted as the conduit that by-passes the heat exchanger 12); and conveying the pressurizing/venting fluid (i.e., the gas) from the autoclave vessel 2 to the common storage tank 6 through a second conduit, separate from the first conduit, and extending from the autoclave vessel 2 to the common storage tank 6 (i.e., where the “second conduit” is interpreted as a conduit that conveys the gas through the heat-exchanger 12); wherein at least one of the first conduit and the second conduit passes through and is configured to convey fluid through the heat exchanger (i.e., the “second conduit” passes through and conveys the gas through the heat exchanger 12; via the middle coil in the heat exchanger 12 as shown).
Regarding claim 14, the heat exchanger 12 includes a thermal exchange conduit (i.e., a conduit in the form of a coil, see FIG. 1) in thermal contact with a thermal transfer medium (i.e., the medium that flows through the shell-side of the heat exchanger 12).
Regarding claim 15, the first conduit (i.e., the conduit that by-passes the heat exchanger 12) includes a first thermal exchange section extending through the heat exchanger (i.e., a section that branches off to pass through the heat exchanger 12), and the method further comprises passing the leaching fluid through the first thermal exchange section to reduce the temperature of the leaching fluid (i.e., the condensate 5 may be passed through the heat exchanger 12 to release its residual heat; see page 5, lines 21-24).
Regarding claim 16, the second conduit includes a second thermal exchange section extending through the heat exchanger (i.e., a section of the conduit that passes through the heat exchanger 12; the middle coil in the heat exchanger 12 as shown), and the method comprises passing the pressurizing/venting fluid (i.e., the gas) through the second thermal exchange section of the second conduit to reduce the temperature of the pressurizing/venting fluid (see page 7, lines 1-3).
Regarding claim 17, the method comprises heating the leaching fluid in the heat exchanger 12 prior to charging the autoclave vessel 2 for a leaching operation (i.e., condensate 9 passes through the heat exchanger 12 via the left coil, where the condensate 9 is heated by residual heat transferred from the fluids in the middle coil and the right coil, before entering into the autoclave 2; see FIG. 1).
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Skovmand et al. fails to disclose or adequately suggest that the method further comprises the step of charging and discharging the autoclave vessel with the leaching fluid through a first thermal exchange section of the first conduit extending through the heat exchanger.  
Skovmand et al. (see FIG. 1) discloses that the leaching fluid (i.e., as condensate 5) is discharged from the autoclave vessel 2 to the common fluid storage tank 6 through either the first conduit which by-passes the heat exchanger 12, or the first thermal exchange section, shown as the right coil in the heat exchanger 12.  Skovmand et al., however, discloses that the leaching fluid (i.e., as condensate 9) is charged into the autoclave vessel 2 through a different conduit having a different thermal exchange section, shown as the left coil in the heat exchanger 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774